In an action, inter alia, to recover damages for wrongful death, the defendant Park Inn Home for Adults appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated June 12, 2001, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and the defendant Mette P. Larsen separately ap*466peals from so much of the same order as denied her separate motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with one bill of costs.
There are issues of fact requiring the denial of summary judgment. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.